FILE COPY




                               CAUSE NO. 12-15-00179-CV
                             IN THE COURT OF APPEALS
                    TWELFTH COURT OF APPEALS DISTRICT
                                       TYLER, TEXAS


IN THE INTEREST OF P. W.,                     }       APPEALED FROM 258TH
A CHILD

                                              }       DISTRICT COURT IN AND FOR

                                              }       TRINITY COUNTY, TEXAS

                                     PER CURIAM ORDER

       This is an accelerated appeal from a final order terminating Appellant’s parental rights.
See TEX. R. JUD. ADMIN. 6.2(a) (appeal of termination of parental rights to be brought to final
disposition by court of appeals within 180 days of date notice of appeal is filed). The notice of
appeal in this case was filed on March 23, 2015, making the disposition deadline September 18,
2015. Due to circumstances unrelated to Appellant’s counsel, this Court did not receive the
notice of appeal until July 8, 2015. However, this delay does not authorize modification of the
original disposition date, and that date has now passed. As a result, the Court has reviewed the
status of the appeal.
       In its review, the Court noted that John D. Reeves, appointed counsel for Appellant, has
filed a motion for extension of time to file Appellant’s brief in this appeal. As grounds for his
request, Reeves cites significant health issues that have resulted in his hospitalization. Because
of the nature of these issues and his current circumstances, counsel is unable to determine when
he will be able to file the brief. Accordingly,
       IT IS HEREBY ORDERED that the trial court shall conduct a hearing for the purpose of
appointing new counsel for Appellant.
       IT IS FURTHER ORDERED that the trial court shall first determine whether (1)
Appellant is indigent and entitled to the appointment of counsel on appeal; (2) Appellant has
sufficient funds to retain counsel; or (3) Appellant desires to represent himself on appeal.
                                                                                          FILE COPY


        IT IS FURTHER ORDERED that, once findings are made as to the above three issues,
the trial court shall appoint new counsel to substitute for John D. Reeves in this appeal, give
Appellant an appropriate deadline for retaining counsel, or administer the appropriate warnings
concerning the dangers of self-representation in accordance with its findings.
        IT IS FURTHER ORDERED that Appellant’s brief shall be filed no later than twenty
(20) days from the date of any order issued by the trial court. In the event new counsel is
appointed, the trial court shall inform said counsel of the date Appellant’s brief is due to be filed
in this Court.
        It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and conclusions of law and any appropriate order(s) attendant thereto be certified to this
Court on or before October 14, 2015.
        WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
        GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the
29th day of September 2015, A.D.
                                                      PAM ESTES, CLERK
                                                      12TH COURT OF APPEALS


                                                      By: ________________________________
                                                      Katrina McClenny, Chief Deputy Clerk